Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-14-00556-CV

               IN THE INTEREST OF C.L.W., S.S.W., and L.M.W., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-15199
                           Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s award of attorney’s
fees is REVERSED and the case is REMANDED to the trial court for a new hearing on attorney’s
fees. The remainder of the trial court’s judgment is AFFIRMED. The parties shall bear their own
costs of this appeal.

       SIGNED December 9, 2015.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice